PER CURIAM.
Ingeborg Ginsberg appeals the district court’s order denying her “request to *251quash civil action.” * Our review of the record discloses no reversible error and no abuse of discretion. Ginsberg’s motion was filed after the district court had properly entered a partial default judgment against her. Accordingly, we affirm. We deny Ginsberg’s motions to disqualify attorney Rosen, and her motions to place the appeal in abeyance and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 While the appeal from this order was originally interlocutory, the district court’s intervening final order renders review permissible under the doctrine of cumulative finality. Equip. Fin. Group, Inc. v. Traverse Computer Brokers, 973 F.2d 345, 347 (4th Cir. 1992).